Order affirmed, without costs. It does not appear that petitioner was a member of the Democratic Party, nor does she assert that she was entitled to the authorization of that party for designation as its candidate.1 In this circumstance petitioner lacks standing to raise any issue as to whether the filing of the Democratic Party’s certificate of authorization conformed to the provisions of subdivision 4 of section 137 of the Election Law (Matter of Wydler v Cristenfeld, 35 NY2d 719). It is of no consequence for present purposes that this proceeding was instituted under CPLR article 78 rather than pursuant to section 330 of the Election Law.
*821Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.